Citation Nr: 1518509	
Decision Date: 04/29/15    Archive Date: 05/05/15

DOCKET NO.  10-28 163	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to an increased rating for bilateral hearing loss with otitis media, rated as noncompensably disabling prior to November 28, 2012, as 50 percent disabling from November 28, 2012, to January 18, 2013, as 40 percent disabling from January 18, 2013, to October 8, 2014, and as 50 percent disabling thereafter.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Neilson, Counsel




REMAND

The Veteran served on active duty from May 1955 to March 1957.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a from a March 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).)

By way of background, in the March 2010 rating decision from which this appeal stems, the RO denied entitlement to a compensable rating for bilateral hearing loss with otitis media.  The Veteran disagreed with the denial of a compensable rating and in an April 2013 rating decision a Decision Review Officer (DRO) increased the Veteran's rating for bilateral hearing loss with otitis media to 40 percent, effective January 18, 2013.  After additional development was completed, the Board issued a decision in November 2013 wherein it denied entitlement to a compensable disability rating prior November 28, 2012, granted entitlement to a 50 percent disability rating from November 28, 2012, to January 18, 2013, and denied entitlement to a rating in excess of 40 percent from January 18, 2013.  

Thereafter, the Veteran filed an appeal to the United States Court of Appeals for Veterans Claims (Court) and in April 2014, the Veteran's representative and VA's General Counsel filed a Joint Motion with the Court to vacate the Board's decision insofar as it had denied entitlement to a compensable rating for bilateral hearing loss with otitis media prior to November 28, 2012, to a rating in excess of 50 percent from November 28, 2012, through January 17, 2013, and to a rating in excess of 40 percent since January 18, 2013, and remand the case, which Joint Motion was granted by the Court that same month.  The basis for the Joint Motion included the Board's reliance on what was deemed an inadequate VA audiology examination.  Specifically, the parties agreed that the January 2013 VA examination report, upon which the Board relied, failed to comply with this Court's holding in Martinak v. Nicholson, requiring that an examining "VA audiologist must fully describe the functional effects caused by a hearing disability in his or her final report."  21 Vet. App. 447, 455 (2007).  Given the perceived inadequacies in the January 2013 VA audiology examination report, the Board, in September 2014, remanded the matter for the Veteran to be provided with another VA examination to determine the effects of his hearing impairment on his occupation and daily life.

In October 2014, the Veteran was afforded a VA audiology examination.  Based on the results of audiometric testing conducted as part of that examination, the agency of original jurisdiction (AOJ) increased the Veteran's hearing loss rating to 50 percent, effective from October 8, 2014.  In December 2014, the AOJ issued a supplemental statement of the case (SSOC) denying ratings in excess of those currently assigned.  The AOJ also considered whether the case should be referred for extraschedular consideration, but determined such referral was not warranted.  The matter was then returned to the Board.

Upon review of the October 2014 VA audiological examination report, the Board finds that the matter must again be remanded, as the report does not contain the information necessary for the Board to evaluate the Veteran's claim in accordance with the terms of the Joint Motion.  Specifically, in its September 2014 action, the Board requested that the audiologist who would again examine the Veteran "comment on the effects of the hearing loss on the Veteran's ability to function, to include his ability to work."  The Board stated that this should be done relative to the entire claims period, addressing each evaluation period separately.  The Board also stated that the audiologist was to "fully describe the functional effects caused by the Veteran's hearing loss disability, which description must not be limited to the Veteran's own words."  In addressing the functional impact of the Veteran's hearing loss, the October 2014 audiologist indicated that the Veteran's hearing disability impacted ordinary conditions of daily life, including the Veteran's ability to work, but noted only that the Veteran had reported "[d]ifficulty hearing in noise, groups, restaurants."  This assessment does not comply with the Board's remand directives, which were written in such a way as to elicit information required for the Board to comply with the terms of the parties' Joint Motion.  Thus, another remand is necessary.  Stegall v. West, 11 Vet. App. 268, 270 (1998) (holding that a remand by the Board confers on a veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA "a concomitant duty to ensure compliance with the terms of the remand").

Accordingly, the case is REMANDED to the AOJ for the following action:

1.  Refer the Veteran's claims folder to the audiologist who conducted the October 2014 VA audiological examination for an addendum.  After reviewing the record, the audiologist should provide an assessment of the effects of the hearing loss on the Veteran's ability to function, to include his ability to work.  

The audiologist should provide this assessment for each distinct time period, which includes (1) when a noncompensable rating was assigned prior to November 28, 2012; (2) when a 50 percent rating was assigned from November 28, 2012, to January 18, 2013; (3) when a 40 percent rating was assigned from January 18, 2013, to October 8, 2014; and (4) since a 50 percent rating has again been assigned.

The audiologist must fully describe the functional effects caused by the Veteran's hearing loss disability, which description must not be limited to the Veteran's own words, as recorded in previous examination reports.  The audiologist must not assume that no impact on the Veteran's ability to function occupationally exists simply because he is retired.  

If the audiologist determines that an assessment of the effects of the hearing loss on the Veteran's ability to function cannot be provided without resorting to speculation, the audiologist should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  See Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).   If the audiologist is unable to provide the requested opinion without further examination of the Veteran, the audiologist should make this fact known and the AOJ should arrange for another examination to take place.

(If the October 2014 audiologist is no longer available, the claims folder should be forwarded to another VA clinician to provide the requested opinions.  If another examination is required to formulate an opinion, another examination should be scheduled in order for the questions to be answered.)

2.  The AOJ should review the expert's opinion report, or any examination report, to ensure that it complies with the terms of this remand and the questions presented in the requests.  The AOJ should ensure that the audiologist has either provided a full assessment of the functional effects caused by the Veteran's hearing loss for each distinct rating period set forth above or has provided a full explanation for the inability to do so.

3.  After completing the requested actions and any additional notification and/or development deemed warranted, the issue on appeal must be re-adjudicated.  The AOJ should again consider whether referral for extraschedular consideration is warranted based on the audiologist's description of the functional impact of the Veteran's hearing loss disability.  If a benefit sought is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and afforded the appropriate time period for response before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).

